 Case 19-34574-KRH              Doc 1051       Filed 09/21/21 Entered 09/21/21 18:31:16                     Desc Main
                                              Document     Page 1 of 9




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No. 19-34574-KRH
                                       1
              LeClairRyan, PLLC,

              Debtor                                                       Chapter 7


                        PROPOSED AGENDA FOR HEARING ON
              SEPTEMBER 23, 2021, AT 11:00 A.M. (PREVAILING EASTERN TIME)

             Set forth below are the matters scheduled to be heard before the Honorable Kevin R.

    Huennekens, United States Bankruptcy Judge, in Room 5000, United States Courthouse, 701 East

    Broad Street, Richmond, Virginia 23219, on September 23, 2021, beginning at 11:00 a.m. via

    Zoom:

    Zoom registration link:
    https://www.zoomgov.com/meeting/register/vJItduugrjstGk8VKis6LnIUdXlZHiSwPUc

    Listen-only conference line:
           Dial: 1-866-590-5055
           Access Code: 4377075
           Security Code: 92321


    I.       MATTERS OF THE TRUSTEE

         1. Interim Application for Compensation for Quinn Emanuel Urquhart & Sullivan as
            Special Counsel filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn L.
            Tavenner. (Attachments: # 1 Exhibit A # 2Exhibit B # 3 Exhibit C # 4 Exhibit D
            # 5 Exhibit E # 6 Exhibit F) (Morabito, Erika) [ECF No. 992]

    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH     Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16           Desc Main
                                 Document     Page 2 of 9




       Related documents:

           a. Sealed Exhibit (Re: related document(s)992 Application for Compensation filed
              by Lynn L. Tavenner) filed by Erika L. Morabito of Quinn Emanuel on behalf of
              Lynn L. Tavenner. (Morabito, Erika) [ECF No. 993]

           b. Notice of Motion and Notice of Hearing (Re: related document(s)992 Application
              for Compensation filed by Lynn L. Tavenner, 1030 Application for Compensation
              filed by Lynn L. Tavenner, 1032 Application for Compensation filed by Lynn L.
              Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn
              L. Tavenner. Hearing scheduled for 9/23/2021 at 11:00 AM at Judge Huennekens'
              Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula)
              [ECF No. 1034]

        Response Deadline:      September 16, 2021

        Responses Filed:        None

        Status:                 The Trustee will request that the Court approve on an interim
                                basis the Application as filed.

    2. Third Application for Compensation for CR3 Partners, LLC as Financial Advisor filed by
       Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula)
       [ECF No. 1030]

       Related documents:

           a. Notice of Motion and Notice of Hearing (Re: related document(s)992 Application
              for Compensation filed by Lynn L. Tavenner, 1030 Application for Compensation
              filed by Lynn L. Tavenner, 1032 Application for Compensation filed by Lynn L.
              Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn
              L. Tavenner. Hearing scheduled for 9/23/2021 at 11:00 AM at Judge Huennekens'
              Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula)
              [ECF No. 1034]

        Response Deadline:      September 16, 2021

        Responses Filed:        None

        Status:                 The Trustee will request that the Court approve on an interim
                                basis the Application as filed.




                                              2
Case 19-34574-KRH      Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16            Desc Main
                                  Document     Page 3 of 9




    3. Fifth Application for Compensation for Tavenner & Beran, PLC as Counsel for the Chapter
       7 Trustee/Estate filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
       Tavenner. (Beran, Paula) [ECF No. 1032]

       Related documents:

           a. Notice of Motion and Notice of Hearing (Re: related document(s)992 Application
              for Compensation filed by Lynn L. Tavenner, 1030 Application for Compensation
              filed by Lynn L. Tavenner, 1032 Application for Compensation filed by Lynn L.
              Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn
              L. Tavenner. Hearing scheduled for 9/23/2021 at 11:00 AM at Judge Huennekens'
              Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Beran, Paula)
              [ECF No. 1034]

        Response Deadline:      September 16, 2021

        Responses Filed:        None

        Status:                 The Trustee will request that the Court approve on an interim
                                basis the Application as filed.

    4. Motion to Extend Time - EIGHTH MOTION FOR ENTRY OF FURTHER ORDER
       EXTENDING THE CHAPTER 7 TRUSTEES TIME TO ASSUME, REJECT, AND/OR
       ASSIGN CERTAIN EXECUTORY CONTRACTS AND/OR LEASES OF PERSONAL
       PROPERTY PURSUANT TO 11 U.S.C. § 365(d)(1) filed by Paula S. Beran of Tavenner &
       Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 986]

       Related documents:

           a. Notice of Motion and Notice of Hearing (Re: related document(s)986 Motion to
              Extend Time filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner &
              Beran, PLC on behalf of Lynn L. Tavenner. Hearing scheduled for 9/23/2021 at
              11:00 AM at Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000,
              Richmond, Virginia. (Beran, Paula) [ECF No. 991]



        Response Deadline:    September 16, 2021


        Responses Filed:      None

                              The Trustee will request the Court to enter an Order (i) extending
        Status:
                              the Assumption/Rejection Period through and including



                                               3
Case 19-34574-KRH      Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16            Desc Main
                                  Document     Page 4 of 9




                              December 31, 2021, and (ii) granting such other and further relief
                              that is just and proper.



    5. Trustee's Motion to Authorize (Motion for Immediate Authority to Operate Certain Aspects
       of Debtor's Business for a Limited Period and to Shorten Notice Thereof, and
       Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran, PLC on
       behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 144]

       Related documents:

           a. Notice of Motion and Notice of Hearing (Re: related document(s) 143 Motion to
              Approve Use of Cash Collateral filed by Lynn L. Tavenner, 144 Motion to
              Authorize filed by Lynn L. Tavenner, 145 Motion to Expedite Hearing filed by
              Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf
              of Lynn L. Tavenner. Hearing scheduled for 10/4/2019 at 01:30 PM at Judge
              Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
              (Beran, Paula) [ECF No. 146]

           b. Hearing held and continued; Motion Granted on Interim Basis; Order to be
              submitted (Re: related document(s) 144 Motion to Authorize filed by Lynn L.
              Tavenner) Appearances: Paula Beran, Douglas Foley; Robert Van Arsdale.
              Hearing scheduled for 10/24/2019 at 01:00 PM at Judge Huennekens’ Courtroom,
              701 E. Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 149]

           c. Interim Order Authorizing Trustee to Operate Certain Aspects of Debtor’s
              Business for a Limited Period. (Re: related document(s) 144 Motion to Authorize
              filed by Lynn L. Tavenner) Hearing scheduled for 10/24/2019 at 01:00 PM at
              Judge Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
              (Bullock, Nathaniel) [ECF No. 155]

           d. Supplemental Motion to Authorize (Trustee’s Supplement to Her Motion for
              Authority to Operate Certain Aspects of the Debtor’s Business for a Limited
              Period and Memorandum in Support Thereof) (Related Document(s) [144]
              Motion to Authorize filed by Lynn L. Tavenner) filed by Paula S. Beran of
              Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No.
              165]

           e. Supplemental Order Authorizing Trustee to Continue to Operate Certain Aspects
              of Debtor’s Business for a Limited Period (Re: related document(s) [144] Motion
              to Authorize filed by Lynn L. Tavenner) Continued Final Hearing scheduled for
              12/19/2019 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E. Broad St., Rm.
              5000, Richmond, Virginia. (Ramirez-Lowe, Suzan) [ECF No. 196]


                                               4
Case 19-34574-KRH   Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16          Desc Main
                               Document     Page 5 of 9




         f. Motion to Authorize (Trustee’s Second Supplement to Her Motion for Authority
            to Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) (Related Document(s) [144] Motion to
            Authorize filed by Lynn L. Tavenner, [165] Motion to Authorize filed by Lynn L.
            Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn
            L. Tavenner. (Beran, Paula) [ECF No. 290]

         g. Hearing continued; (Re: related document(s) [144] Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 2/25/2020 at 11:00 AM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Oliver, Betty) [ECF No. 304]

         h. Second Supplemental Order Authorizing Trustee to Operate Certain Aspects of
            Debtor’s Business for a Limited Period Order (Re: related document(s) 144 Motion
            to Authorize filed by Lynn L. Tavenner, 165 Motion to Authorize filed by Lynn L.
            Tavenner) Continued Hearing scheduled for 2/25/2020 at 11:00 AM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            (Ramirez-Lowe, Suzan) [ECF No. 313]

         i. Motion to Authorize (Trustee’s Third Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 359]

         j. Hearing continued; (Re: related document(s) 144 Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 4/30/2020 at 01:00 PM at Judge
            Huennekens’ Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
            Appearance: Paula Beran for Trustee. (Oliver, Betty) [ECF No. 373]

         k. Third Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of Debtor’s Business for a Limited Period (Re: related document(s) 359
            Motion to Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF No.
            396]

         l. Motion to Authorize (Trustee’s Fourth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 432]

         m. Hearing continued; Appearance(s): Paula Beran for Trustee (Re: related
            document(s) 144 Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 6/25/2020 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 440]



                                            5
Case 19-34574-KRH    Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16           Desc Main
                                Document     Page 6 of 9




         n. Order Granting Trustee’s Fourth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtors Business for a Limited Period (Related Doc
            # 432) (Ramirez-Lowe, Suzan) [ECF No. 452]

         o. Supplemental Motion to Authorize (Trustee’s Fifth Supplement to Her Motion for
            Authority to Operate Certain Aspects of the Debtor’s Business for a Limited Period
            and Memorandum in Support Thereof) (Related Document(s) [144] Motion to
            Authorize filed by Lynn L. Tavenner, [165] Motion to Authorize filed by Lynn L.
            Tavenner, [290] Motion to Authorize filed by Lynn L. Tavenner, [359] Motion to
            Authorize filed by Lynn L. Tavenner, [432] Motion to Authorize filed by Lynn L.
            Tavenner) filed by Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L.
            Tavenner. (Beran, Paula) [ECF No. 535]

         p. Hearing continued; Appearance(s): Paula Beran for Trustee (Re: related
            document(s) [144] Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 8/27/2020 at 01:00 PM at Judge Huennekens’ Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Oliver, Betty) [ECF No. 545]

         q. Fifth Supplemental Order Authorizing Trustee to Operate Certain Aspects of the
            Debtor’s Business for a Limited Period(Re: related document(s) 535 Motion to
            Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF No. 551]

         r. Motion to Authorize (Trustee’s Sixth Supplement to Her Motion for Authority to
            Operate Certain Aspects of the Debtor’s Business for a Limited Period and
            Memorandum in Support Thereof) filed by Paula S. Beran of Tavenner & Beran,
            PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 598]

         s. Hearing held and continued; Motion Granted on Interim Basis. Appearance(s):
            Paula Beran for Trustee (Re: related document(s)144 Motion to Authorize filed by
            Lynn L. Tavenner) Hearing scheduled for 12/17/2020 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Oliver,
            Betty) [ECF No. 610]

         t. Sixth Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of the Debtor’s Business for a Limited Period. (Re: related document(s)
            598 Motion to Authorize filed by Lynn L. Tavenner) (Ramirez-Lowe, Suzan) [ECF
            No. 619]

         u. Statement – Trustees Seventh Supplement to her Motion for Authority to Operate
            Certain Aspects of the Debtors Business for a Limited Period and memorandum In
            Support Thereof (Re: related document(s) 619 Supplemental Order) filed by Paula
            S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula)
            [ECF No. 710]




                                             6
Case 19-34574-KRH    Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16           Desc Main
                                Document     Page 7 of 9




         v. Hearing Held and continued; Motion Granted on Interim Basis. Appearance(s):
            Paula Beran for Trustee (Re: related document(s)144 Motion to Authorize filed
            by Lynn L. Tavenner) Hearing scheduled for 3/25/2021 at 11:00 AM at Judge
            Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Gary,
            Lisa) [ECF No. 716]

         w. Order Granting Motion to Authorize Trustee to Continue to Operate Certain
            Aspects of Debtor's Business for a Limited Period (Related Doc # 144) (Bray,
            Lynessa) [ECF No. 725]

         x. Trustee’s Eighth Supplement to her Motion for Authority to Operate Certain
            Aspects of the Debtor’s Business for a Limited Period and Memorandum in
            Support Thereof (related document(s) 710 Trustee’s Seventh Supplement filed by
            Paula S. Beran) [ECF No. 791]

         y. Hearing held and continued; Motion Granted on Interim Basis; Declaration of
            Lynn Tavenner 795 Admitted. Appearance(s): Paula Beran for Trustee (Re:
            related document(s)144 Motion to Authorize filed by Lynn L. Tavenner) Hearing
            scheduled for 6/24/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
            Broad St., Rm. 5000, Richmond, Virginia. (Gary, Lisa) [ECF 797]

         z. Eighth Supplemental Order Authorizing Trustee to Continue to Operate Certain
            Aspects of Debtor's Business for a Limited Period Re: related
            document(s)144 Motion to Authorize filed by Lynn L. Tavenner, 791Statement
            filed by Lynn L. Tavenner) (Bullock, Nathaniel) [ECF 805]

         aa. Statement -TRUSTEES NINTH SUPPLEMENT TO HER MOTION FOR
             AUTHORITY TO OPERATE CERTAIN ASPECTS OF THE DEBTORS
             BUSINESS FOR A LIMITED PERIOD AND MEMORANDUM IN SUPPORT
             THEREOF (Re: related document(s)144 Motion to Authorize filed by Lynn L.
             Tavenner) filed by Paula S. Beran on behalf of Lynn L. Tavenner. (Beran, Paula)
             [ECF No. 920]

         bb. Hearing held and continued; Motion Granted on Interim Basis; Declaration of
             Lynn Tavenner #924 Admitted. Appearance(s): Paula Beran for Trustee (Re:
             related document(s)144 Motion to Authorize filed by Lynn L. Tavenner) Hearing
             scheduled for 9/23/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E.
             Broad St., Rm. 5000, Richmond, Virginia. (Gary, Lisa) [ECF No. 925]


         cc. Ninth Supplemental Order Authorizing Trustee to Continue to Operate Certain
             Aspects of Debtor's Business for A Limited Period. (Re: related
             document(s)144 Motion to Authorize filed by Lynn L. Tavenner) (Bullock,
             Nathaniel) [ECF 955]


                                             7
Case 19-34574-KRH      Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16            Desc Main
                                  Document     Page 8 of 9




           dd. Statement - TRUSTEES TENTH SUPPLEMENT TO HER MOTION FOR
               AUTHORITY TO OPERATE CERTAIN ASPECTS OF THE DEBTORS BUSINESS
               FOR A LIMITED PERIOD AND MEMORANDUM IN SUPPORT THEREOF (Re:
               related document(s)144 Motion to Authorize filed by Lynn L. Tavenner) filed by
               Paula S. Beran of Tavenner & Beran, PLC on behalf of Lynn L. Tavenner. (Beran,
               Paula) [ECF No. 1048]


        Response Deadline:    September 20, 2021


        Responses Filed:      None


                              The Trustee will request that the Court enter an Order, in
                              substantially the same form as Exhibit A attached to the
                              Supplement: (1) authorizing the Trustee to continue to conduct
                              the Wind-down Operations (as defined in the Supplement)
        Status:
                              through and including December 31, 2021; (2) setting a continued
                              hearing for December 21, 2021, at 11:00 a.m.; and (3) granting
                              such other and further relief as is just and appropriate under the
                              circumstances

 II. REPORTS


    6. Case Status and Report pursuant to Local Rule 2015-(a)-(1)(A)

                                     Respectfully submitted,

                                     LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: September 21, 2021          By: /s/ Paula S. Beran
  Richmond, Virginia                 Paula S. Beran, Esquire (VSB No. 34679)
                                     PBeran@TB-LawFirm.com
                                     Tavenner & Beran, PLC
                                     20 North 8th Street
                                     Richmond, Virginia 23219
                                     Telephone: (804) 783-8300
                                     Telecopier: (804) 783-0178

                                             Counsel for Lynn L. Tavenner, Chapter 7 Trustee



                                               8
Case 19-34574-KRH        Doc 1051    Filed 09/21/21 Entered 09/21/21 18:31:16              Desc Main
                                    Document     Page 9 of 9




                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court and applicable orders, I certify that on this 21st
 day of September 2021, a true copy of the foregoing Agenda was sent electronically to all parties
 receiving ECF notices in this Case.

                                               /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  9
